  Case 18-13101        Doc 35    Filed 06/08/20 Entered 06/08/20 09:41:59            Desc Main
                                   Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                            Case No. 18-13101

 Mary F. Hernandez
                                                   Chapter 13
  aka Mary Rocha

 Debtor.                                           Hon. Judge Timothy A. Barnes

  NOTICE OF MOTION OF NISSAN MOTOR ACCEPTANCE CORPORATION DBA
            NISSAN INFINITI LT TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          Marilyn O Marshall, 224 South Michigan, Suite 800, Chicago, IL 60604

          David M. Siegel, Debtor’s Counsel, David M. Siegel & Associates, 790
          Chaddick Drive, Wheeling, IL 60090

VIA U.S. MAIL:

          Mary F. Hernandez, 129 Hastings Ave, Elk Grove Village, IL 60007

PLEASE TAKE NOTICE that on June 8, 2020, we have electronically sent for filing with the
Clerk of the U.S. Bankruptcy Court, a Motion of Nissan Motor Acceptance Corporation dba
Nissan Infiniti LT to Modify Automatic Stay, a copy of which is hereto attached.

Please take notice that on July 2, 2 020 at 1:3 0 p.m., or as soon thereafter as counsel may
be heard, I shall appear before the Honorable Timothy A. Barnes, or any judge sitting in that
judge’s place, and present the attached Motion of Nissan Motor Acceptance Corporation
dba Nissan Infiniti LT to Modify Automatic Stay, which has been electronically filed this date
with the Clerk of the U.S. Bankruptcy Court for the Northern District of Illinois, a copy of which
is hereby attached and served upon you by electronic notice or U.S. Mail.

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.
  Case 18-13101        Doc 35    Filed 06/08/20 Entered 06/08/20 09:41:59           Desc Main
                                   Document     Page 2 of 5



If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing.

 Dated: June 8, 2020                              Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on June 8,
2020, before the hour of 5:00 p.m.

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Movant
  Case 18-13101         Doc 35     Filed 06/08/20 Entered 06/08/20 09:41:59           Desc Main
                                     Document     Page 3 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:                                             Case No. 18-13101

 Mary F. Hernandez
                                                    Chapter 13
  aka Mary Rocha

 Debtor.                                            Hon. Judge Timothy A. Barnes

    MOTION OF NISSAN MOTOR ACCEPTANCE CORPORATION DBA NISSAN
               INFINITI LT TO MODIFY AUTOMATIC STAY

          Nissan Motor Acceptance Corporation dba Nissan Infiniti LT (hereinafter, “Movant”), a

secured creditor herein, by its attorneys, the law firm of Sottile & Barile, LLC, respectfully

requests this Court, pursuant to Section 362 of the Bankruptcy Code, and such other Sections

and Rules as may apply, to enter an Order modifying the automatic stay to allow Movant to

obtain possession of its secured collateral. In support thereof, Movant states as follows:

          1. On May 4, 2018, Mary F. Hernandez (“Debtor”) filed a Voluntary Petition for Relief

             under Chapter 13 of the Bankruptcy Code

          2. Movant is a creditor of the Debtor with respect to a certain indebtedness secured by a

             lien upon a 2017 NISSAN SENTRA motor vehicle bearing a Vehicle Identification

             Number (“VIN”) of 3N1AB7AP5HY247506 (the “Vehicle”). (Ex. “A”).

          3. As set forth in the Motor Vehicle Lease Agreement (the “Lease”) attached as part of

             Exhibit “A”, Debtor was required to tender equal monthly payments to Movant, each

             in the sum of $219.98 (Ex. “A”).

          4. Debtor has failed to make required payments to Movant due on and after September 1,

             2019, resulting in a default and a total outstanding balance due to Movant from Debtor
  Case 18-13101       Doc 35      Filed 06/08/20 Entered 06/08/20 09:41:59            Desc Main
                                    Document     Page 4 of 5



           in the sum of $11,466.69. Debtor’s Confirmed Amended Chapter 13 provides for

           Debtor to make payments direct to Creditor.

       5. As such, Movant seeks relief from the automatic stay so that it may take possession of

           and sell the Vehicle and apply the proceeds from such sale to the balance due from

           Debtor.

       6. Debtor has not offered, and Movant is not receiving, adequate protection for its secured

           interest or depreciating value.

       7. Debtor has no equity in the Vehicle, and the Vehicle is not necessary to an

           effective reorganization by the Debtor. The value of the vehicle per NADA is

           $10,725.00. Movant will suffer irreparable injury, harm and damage should it be

           delayed in taking possession of the Vehicle and asserting its security interest therein.

       8. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

           granting this Motion

WHEREFORE, Movant respectfully requests that this Court enter an Order, as attached hereto,

modifying the automatic stay provided by Section 362 of the Bankruptcy Code to permit Movant

to take immediate possession of and assert its security interest in the 2017 NISSAN SENTRA

motor vehicle bearing a Vehicle Identification Number (“VIN”) of 3N1AB7AP5HY247506;

waiving the 14-day stay provided for in Bankruptcy Rule 4001(a)(3); and, for such other, further

and different relief as this Court deems just and proper.
Case 18-13101         Doc 35   Filed 06/08/20 Entered 06/08/20 09:41:59     Desc Main
                                 Document     Page 5 of 5



Dated: June 8, 2020                          Respectfully Submitted,

                                             /s/ Molly Slutsky Simons
                                             Molly Slutsky Simons (OH 0083702)
                                             Sottile & Barile, Attorneys at Law
                                             394 Wards Corner Road, Suite 180
                                             Loveland, OH 45140
                                             Phone: 513.444.4100
                                             Email: bankruptcy@sottileandbarile.com
                                             Attorney for Movant
